Title: From Thomas Jefferson to Bernard McMahon, 20 March 1807
From: Jefferson, Thomas
To: McMahon, Bernard


                        
                            Sir
                            
                            Washington Mar. 20. 07.
                        
                        I am in hopes I am more fortunate in the seeds I now send you than the effete roots before sent. the inclosed
                            seeds are given me by Capt Lewis for my own garden; but as I am not in a situation to do them justice, & am more
                            anxious they should be saved in any way than merely to see them in my own possession, I forward them to you who can give
                            them their best chance. it will give you too an opportunity of committing them earlier to the ground than those you will
                            recieve from Capt Lewis for yourself, as it may yet be some time before he is with you. perhaps you may as well say
                            nothing of your recieving this, lest it might lessen the portion he will be disposed to give you; and believing myself
                            they will be best in your hands, I wish to increase the portion deposited with you. Accept my salutations &
                            respects.
                        
                            Th: Jefferson
                            
                        
                    